DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-24 rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (German Patent Publication # DE 20 2005 010928) in view of Kemeny (U.S. Patent Application Publication 2015/0090379).

Regarding claim 1, Merlaku discloses a wheel assembly to be coupled to a hub of a vehicle (figs 1-3, P19-26, etc), the wheel assembly comprising: 
an inner rim to be coupled to the hub of the vehicle (figs: 43, etc); 
an outer rim surrounding the hub (figs: 42, etc); 
a plurality of gas springs operatively coupled between said inner rim and said outer rim (figs: 18, etc) to provide a gas suspension for relative movement between said inner rim and said outer rim (figs, claim 1, etc); and 
at least one gas spring from among the plurality thereof having a controllable operating response (P23, 25, etc); and 
a disk extending radially outward from said inner rim and defining a closeable gap with adjacent portions of the outer rim (fig 8: 9-10, P22, etc: unclear, but seems to show the disk).
Merlaku does not explicitly disclose a disk extending radially outward from said inner rim and spaced apart from said plurality of gas springs, said disk defining a closable gap with adjacent portions of the outer rim.
In the same field of endeavor, Kemeny discloses a disk extending radially outward from said inner rim (figs 3-4,10-11, etc) and spaced apart from said plurality of gas springs (figs 1, 5, 8, 12, 17, etc: figures show plate spaced apart from springs/pistons), said disk defining a closable gap with adjacent portions of the outer rim (figs 3-4,10-11, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Merlaku to use the disk spaced apart from the springs, as taught by Kemeny, in order to provide greater structural support or protection to the wheel assembly without interfering with the operation of the existing springs (figs 3-4,10-11, 1, 5, 8, 12, 17, etc).  

Regarding claim 2, Merlaku further discloses a local controller coupled to said a least one gas spring (electronic control 20, etc).

Regarding claims 3, 10, 17, and 20, Merlaku further discloses a local sensor coupled to said local controller; and wherein said local controller is configured to control the operating response of the at least one gas spring based upon the local sensor (P23, etc: the local controller 20 uses bump forces as input means for the control).

Regarding claims 4, 11, and 21, Merlaku further discloses that said local controller is configured to control the operating response of the at least one gas spring based upon at least one remote sensor (P23, etc: based on vehicle speed measured by remote sensor).

Regarding claims 5, 12, and 22, Merlaku further discloses that said local controller is configured to control the operating response of the at least one gas spring while the wheel assembly is rolling (P23, etc).

Regarding claims 6, 13, and 23, Merlaku further discloses that the at least one gas spring has a controllable gas pressure (P23, etc).

Regarding claims 7, 14, and 24, Merlaku further discloses that the at least one gas spring has a controllable gas volume (P23, etc).

Regarding claims 8 and 15, Merlaku further discloses that the at least one gas spring comprises a double-acting gas cylinder and associated piston (P23, etc).

Regarding claims 9, 16, and 19, see the rejection for claim 1 above. Merlaku further discloses a local controller coupled to said at least one gas spring and configured to control the operating response of said at least one gas spring (electronic control 20, etc).

Regarding claim 18, Merlaku further discloses that the at least one gas spring has at least one of controllable gas pressure and controllable gas volume (P23, etc).


3.	Claims 1-24 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mackerle (U.S. Patent # 3,672,458) in view of Kemeny (U.S. Patent Application Publication 2015/0090379).

Regarding claim 1, Mackerle discloses a wheel assembly to be coupled to a hub of a vehicle (figs 1-2, col 1: 69- col 4: 58, figs 1-8, etc), the wheel assembly comprising: 
an inner rim to be coupled to the hub of the vehicle (figs: 1, etc); 
an outer rim surrounding the hub (figs: 5, etc); 
a plurality of gas springs operatively coupled between said inner rim and said outer rim (figs: 3, etc) to provide a gas suspension for relative movement between said inner rim and said outer rim (figs, col 3: 70-75, etc: shock absorption of gas springs expansion/compression acts as suspension system); and 
at least one gas spring from among the plurality thereof having a controllable operating response (col 2: 6-53, etc).
Mackerle does not explicitly disclose a disk extending radially outward from said inner rim and spaced apart from said plurality of gas springs, said disk defining a closable gap with adjacent portions of the outer rim.
In the same field of endeavor, Kemeny discloses a disk extending radially outward from said inner rim (figs 3-4,10-11, etc) and spaced apart from said plurality of gas springs (figs 1, 5, 8, 12, 17, etc: figures show plate spaced apart from springs/pistons), said disk defining a closable gap with adjacent portions of the outer rim (figs 3-4,10-11, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Merlaku to use the disk spaced apart from the springs, as taught by Kemeny, in order to provide greater structural support or protection to the wheel assembly without interfering with the operation of the existing springs (figs 3-4,10-11, 1, 5, 8, 12, 17, etc).  

Regarding claims 2-5, 10-12, 17, and 20-22, Mackerle further discloses a local controller coupled to said a least one gas spring (col 3: 45-52 and 56-75, etc).

Regarding claims 6, 13, and 23, Mackerle further discloses that the at least one gas spring has a controllable gas pressure (col 3: 36-65, etc).

Regarding claims 7, 14, and 24, Mackerle further discloses that the at least one gas spring has a controllable gas volume (col 3: 36-65, etc).

Regarding claims 8 and 15, Mackerle further discloses that the at least one gas spring comprises a double-acting gas cylinder and associated piston (col 3: 36-65, etc).

Regarding claims 9, 16, and 19, see the rejection for claim 1 above. Mackerle further discloses a local controller coupled to said at least one gas spring and configured to control the operating response of said at least one gas spring (col 3: 45-52 and 56-75, etc).

Regarding claim 18, Mackerle further discloses that the at least one gas spring has at least one of controllable gas pressure and controllable gas volume (col 3: 36-65, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
May 20, 2022